DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 objected to because of the following informalities:  
The Examiner suggests the following amendment to correct an apparent typographic error:

“…each trench in the second region has a size larger than a size of each trench [is] in the first region.”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US 2020/0176326 A1) 
Regarding claim 1
providing a substrate (¶ 0011: 50) having a first region and a second region (¶ 0012: 50A, 50B); 
forming a first sacrificial layer (¶¶ 0012, 0019 & fig. 21B: 58A.  Liao teaches layers 58A are eventually removed to form channels 58B of NMOS transistors in region 50A.  therefore, 58A formed in region 50A is a sacrificial layer) on the substrate (fig. 3: 58A formed on 50), a first semiconductor layer (¶ 0019: 58B) on the first sacrificial layer (fig. 3: 58B formed on 58A), a second sacrificial layer (additional layer 58A) on the first semiconductor layer (fig. 3), and a second semiconductor layer (additional 58B) on the second sacrificial layer (fig. 3: epitaxial stack 56 includes alternating layers of 58A and 58B); 
sequentially removing the second semiconductor layer over the second region of the substrate, the second sacrificial layer over the second region of substrate, the first semiconductor layer over the second region of the substrate, the first sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region (¶ 0022: portions of epitaxial stack 56 formed out of recess 52, including region 50B, removed.  Since the layers are formed sequentially, they are implicitly removed in a reverse sequential order); 
forming a third sacrificial layer (¶¶ 0012, 0019 & fig. 21B: 58A.  Liao teaches layers 58A are eventually removed to form form channels 58B of NMOS transistors in region 50B.  therefore, 58A formed in region 50B is a sacrificial layer) over the second region of the substrate (fig. 25A: 58A formed over region 50B), a third semiconductor layer (¶ 0019: 58B) on the third sacrificial layer fig. 25A: 58B formed on 58A), a fourth sacrificial layer (¶ 0027: 70A) on the third semiconductor layer (fig. 25A: 70A formed on 58B), and a fourth semiconductor layer (¶ 0027: 70B) on the fourth sacrificial layer (fig. 25A: 
etching the second semiconductor layer, the second sacrificial layer, the first semiconductor layer, and the first sacrificial layer over the first region of the substrate and a partial thickness of the substrate in the first region to form a first region fin (¶ 0038 & fig. 13: epitaxial stack 56 and portion of substrate 50 etched to form fin 92 in region 50A); 
etching the fourth semiconductor layer, the fourth sacrificial layer, the third semiconductor layer, and the third sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region to form a second region fin (¶ 0038 & fig. 13: epitaxial stack 66 and portion of substrate 50 etched to form fin 92 in region 50B); 
forming a first oxide layer over the first region of the substrate and a second oxide layer over the second region of the substrate (¶ 0041 & fig. 14: STI oxide 96 formed over regions 50A and 50B), wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer (figs. 21A-21B among others: 96 comprises a non-planer upper surface, such that at least a portion of the top surface of 96 in region 50A is higher than at least a portion of the top surface of 96 in region 50B);
forming a first trench in the first region fin by removing the first sacrificial layer over the first region fin of the substrate (fig. 21B & ¶ 0054: in the embodiment wherein 50A comprises an NMOS, 58A removed from fin 92 in region 50A); 
forming a second trench in the first region fin by removing the second sacrificial layer over the first region fin of the substrate (fig. 21B & ¶ 0054: the embodiment wherein 50A comprises an NMOS, additional 58A removed from fin 92 in region 50A); 
forming a third trench in the second region fin by removing the third sacrificial layer over the second region of the substrate (fig. 25C & ¶ 0054: the embodiment wherein 50B comprises an NMOS, 58A removed from fin 92 in region 50B); and 
forming a fourth trench in the second region fin by removing the fourth sacrificial layer over the second region fin of the substrate (fig. 25C & ¶ 0054: the embodiment wherein 50B comprises an NMOS, additional 58A removed from fin 92 in region 50B).

Regarding claim 2, Liao teaches the method according to claim 1, wherein: 
the first region is one of an NMOS region and a PMOS region (¶ 0012: 50A forms an NMOS transistor); and 
the second region is another one of the NMOS region and the PMOS region (¶ 0012: 50B forms another NMOS transistor).

Regarding claim 3, Liao teaches the method according to claim 1, wherein:
 the first sacrificial layer, the first semiconductor layer, the second sacrificial and the second semiconductor layer are formed by an epitaxial growth process (¶ 0021: each layer of stack 56 formed by epitaxial growth process 60).

Regarding claim 4, Liao teaches the method according to claim 1, wherein: 
the third sacrificial layer over the second region of the substrate, the third semiconductor layer on the third sacrificial layer, the fourth sacrificial layer on the third semiconductor layer, and the fourth 

Regarding claim 5, Liao teaches the method according to claim 1, wherein: 
the first semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (¶ 0019: 58B comprises silicon).

Regarding claim 6, Liao teaches the method according to claim 1, wherein: 
the second semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (¶ 0019: additional 58B comprises silicon).

Regarding claim 7, Liao teaches the method according to claim 1, wherein: 
the third semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (¶ 0019: 58B comprises silicon).

Regarding claim 8, Liao teaches the method according to claim 1, wherein: 
the fourth semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (¶ 0027: 70B comprises silicon).

Regarding claim 9, Liao teaches the method according to claim 1, wherein: 
the first sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (¶ 0019: 58A comprises silicon germanium).

Regarding claim 10, Liao teaches the method according to claim 1, wherein:


Regarding claim 11, Liao teaches the method according to claim 1, wherein: 
the third sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (¶ 0019: 58A comprises silicon germanium).

Regarding claim 12, Liao teaches the method according to claim 1, wherein: 
the fourth sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (¶ 0027: 70A comprises silicon germanium).

Regarding claim 13, Liao teaches the method according to claim 1, wherein: 
the first oxide layer and the second oxide layer are formed after forming the first region fin and the second region fin and before removing the first sacrificial layer over the first region of the substrate (fig. 14: 96 formed in regions 50A and 50B after forming fins 92, and before removing 58A), and 
the top surface of the first oxide layer levels with a bottom surface of the first sacrificial layer (fig. 14: in region 50A, top surface of 96 is parallel to bottom surface of 58A in the fin-extending direction) and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer (fig. 14: in region 50B, top surface of 96 is parallel to bottom surface of 58A in the fin-extending direction).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Regarding claim 21, Liao teaches the method according to claim 13, comprising a first sacrificial layer (bottom 58A layer of stack 56 in region 50A) and a third sacrificial layer (bottom 58A layer of stack 66 in region 50B).
Liao does not teach explicitly wherein the bottom surface of the first sacrificial layer is higher than the bottom surface of the third sacrificial layer.
However, Liao teaches additional embodiments including configuring the first epitaxial stack with twice as many layers as the second epitaxial stack (¶ 0060: 56 has twice as many layers as 66) such as the first epitaxial stack including eight total layers and the second epitaxial stack including four total layers (fig. 25A).  In this embodiment, stack 56 includes a bottom surface of a first sacrificial layer higher than a bottom surface of a third sacrificial layer (see annotated fig. 25A below: second 58A layer in stack 56 higher than first 58A layer in stack 66).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd semiconductor layer)][AltContent: arrow][AltContent: textbox (3rd sacrificial layer)][AltContent: arrow][AltContent: textbox (4th sacrificial layer)][AltContent: textbox (4th semiconductor layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd semiconductor layer)][AltContent: textbox (2nd sacrificial layer)][AltContent: textbox (1st semiconductor layer)][AltContent: textbox (1st sacrificial layer)]
    PNG
    media_image1.png
    783
    604
    media_image1.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above, and further in view of Zhang et al. (PG Pub. No. US 2020/0035820 A1).
Regarding claim 22, Liao teaches the method according to claim 1, comprising at least one trench in the second region and at least one trench in the first region.  Liao further teaches the epitaxial material stacks are patterned into GAA nanowires (¶ 0009).

Zhang teaches a semiconductor device (fig. 9) including patterned semiconductor channels (34L/34R, similar to nanowires of Liao), wherein a first region comprises larger channels than a second region (fig. 9: region 100 comprises longer nanosheet channels 18L than length of nanosheet channels 18R in region 102).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Liao to include each trench in the second region with a size larger than a size of each trench in the first region, as a means to provide for larger/longer semiconductor regions (58B and/or 70B of Liao, 18L/18R of Zhang).  Such a configuration allows for forming devices suitable for use in I/O regions (Zhang, ¶ 0070), increasing the functionality of the device.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (PG Pub. No. US 2020/0098879 A1) teaches forming a first epitaxial stack (310) including first and second sacrificial layers and first and second semiconductor layers (312/314) in a first substrate region (106) removing the first epitaxial stack in a second substrate region fig. 3E: 310 removed in region 104), and forming a second epitaxial stack (350) including third and fourth sacrificial 
Kim et al. (PG Pub. No. US 2014/0197377 A1) teaches forming a first oxide layer (206) over a first region of a substrate (NMOS region) and a second oxide layer (206) over a second region of the substrate (PMOS region), wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer (fig. 2: 206 in NMOS region higher than 206 in PMOS region) as recited in claim 1.  Kim also teaches a bottom surface of a first sacrificial layer (205) in the first region (NMOS region) is higher than a bottom surface of a third sacrificial layer (204) in the second region (fig. 2: cavity between 206 and 204A, defined by a thickness of a sacrificial portion of lowermost layer 205 is higher than cavity between 206 and 205A, defined by a thickness of a sacrificial portion of lowermost layer 204) as recited in claim 22.
Noh et al. (PG Pub. N. US 2020/0006333 A1) teaches forming a first oxide layer (162) over a first region of a substrate (region I) and a second oxide layer (164) over a second region of the substrate (region II), wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer (fig. 13: top surface of 162 higher top surface of 164) as recited in claim 1.  
Yeh et al. (PG Pub. No. US 2017/0294356 A1) teaches forming a first oxide layer (122) over a first region of a substrate (A2) and a second oxide layer (121) over a second region of the substrate (A1), wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer (fig. 1: top surface of 122 higher top surface of 121) as recited in claim 1.
Song et al. (PG Pub. No. US 2017/0278842 A1) teaches removing an epitaxial layer stack from second substrate region (fig. 6: 501 removed in region 602), forming a second epitaxial layer (72/74/76/78/80) in the second region (fig. 14: 1402 formed in region 1393), forming a plurality of first fins (1502/1504/1505) and a plurality of second fins (355/357/359) in the first and second regions (fig. 15), forming a first oxide layer (34/36/38) over the first region and a second oxide layer (314/383/385) .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN TURNER/Examiner, Art Unit 2894